Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/22/2021 has been entered.
 
Status of Claims
The amendments and arguments filed on 11/22/2021 are acknowledged and have been fully considered.  Claims 1-4, 6-10, and 27 are now pending.  Claims 5 and 11-26 are canceled; claim 1 is amended.
Claims 1-4, 6-10, and 27 will be examined on the merits herein.


Objections/Rejections Withdrawn
Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied, and constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-10, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 20170128419 A1 (Shah et al, 2017) in view of ES 2684414 A1 (Canovas et al, 2018; Machine translation from Patent Translate) and US PGPUB 20110104285 A1 (Xu et al, 2011) as evidenced by NPL1 (Reingold, 2009; screenshots from https://www.naturalproductsinsider.com/manufacturing/blending-can-make-or-break-your-products) and NPL4 (Mesh to micron conversion table, 2020; screenshot from https://www.ecologixsystems.com/resources-calculators-mesh-micron/).

In regards to claim 1-4, Shah et al teaches a method of making a melatonin dosage (see Shah et al, paragraph 0063) comprising melatonin and an acid dispersed in a hydrogel-forming polymer matrix that combine after ingestion to form an acidic hydrogel containing the melatonin (see Shah et al, abstract; claim 1). The acid molecule is carboxylic acid, such as citric acid (see Shah et al, paragraph 0039). Further, Shah et al teaches the method for making a melatonin medicament composition comprises dry blending melatonin with the powder form of an acidic compound or acidic buffer, HPMC and, optionally, conventional processing aids and fillers (see Shah et al, paragraph 0066). The dry blend can then be directly compressed into a typical tablet dosage form for oral administration (see Shah et al, paragraph 0066). NPL1 teaches that the purpose of blending is to create a uniform mixture of various ingredients and that uniform blending of dry ingredients is one of the most critical properties of a superior tablet or capsule (see NP1, Page 1). As such, the dry blending, as discussed in Shah et al, of the melatonin, acidic compound, and hydrogel-forming compound would produce a uniform blend of ingredients. The amount of the acid is taught to be sufficient to impart a pH of less than 4.4 to the acidic hydrogel (see Shah et al, claims 4-5). Shah et al. teaches that the particle size of the melatonin has no substantial effect on the final properties of the tablet, but did influence the rate at which the melatonin was dissolved during manufacture (see Shah et al., paragraph 0088).  Shah et al. teaches that the smaller particle size granules was observed to generate less inter-tablet variability in the dissolution data (see Shah et al., paragraph 0098).  Shah et al. teaches that the microcrystalline cellulose, citric acid and hypromellose were screened through a 20 mesh sieve (see Shah et al., paragraph 0111) and then sprayed with a granulation solution, which included dissolved melatonin (see Shah et al., paragraphs 0110-0111). As evidenced by NPL4 a 20 mesh is 841µm (see NPL4).
In regards to claim 6, Shah et al teaches a dry granulation process, where the dry powder based blending process is followed by direct compression, or with an intermediate roller compaction step or a combination thereof (see Shah et al, paragraph 0064).
In regards to claims 7 and 8, Shah et al teaches a tablet comprising 0.8% w/w melatonin, 27.0% w/w citric acid, and 20% w/w hypromellose Methocel ™ E50 (Dow), which is a matrix polymer (see Shah et al, page 9, table 2). 
In regards to claim 9, Shah et al teaches that the active ingredient is released in the intestines continuously for 3 to 10 hours regardless of the pH environment (see Shah et al, paragraph 0028-0029).
In regards to claim 10, Shah et al teaches the method for making a melatonin medicament composition comprises dry blending melatonin with the powder form of an acidic compound or acidic buffer, HPMC and, optionally, conventional processing aids and fillers (see Shah et al, paragraph 0066). During the dry blending, melatonin and the acidic compound are in direct contact with each other.

Shah et al is silent on the use of a melatonin powder having median particle size of 5µm to 40µm and on the carboxylic acid having a greater particle size than the particle size of the melatonin. 

Canovas et al teaches a composition for oral use comprising micronized melatonin (see Canovas et al., paragraph 0044). Further while Canovas et al. does not teach the use of citrate, Canovas et al. teaches the use of organic acids of zinc in the composition (see Canovas et al., paragraph 0066) with a particle size of less than 300 microns, preferably less than 250 microns (see Canovas et al., paragraph 0068). Canovas et al. teaches that the composition is compressed or encapsulated in order to obtain a tablet or capsule (see Canovas et al., paragraph 0070). Further, Canovas et al. teaches that the composition is a homogeneous mixture (see Canovas et al., abstract). Canovas et al teaches the use of a melatonin powder with a particle size of less than 30µm (see Canovas et al, abstract; paragraph 0065; page 021, claim 4). MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

Xu et al teaches a citric acid with a particle size of between about 100 and about 900 µm particle size (see Xu et al, paragraphs 0020 and 0026) in a dosage form for oral delivery in the form of granules (i.e. a powder) (see Xu et al., paragraph 0003). MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

In regards to claims 1-4, 6-10, and 27, it would be obvious to one with ordinary skill in the art at the time of the effective filing date to formulate a method of making a melatonin dosage form comprising the formulation of uniform granules using a melatonin powder having a particle size of 30µm, a carboxylic acid, such as citric acid, and a powder of a hydrogel-forming polymer as micronized melatonin improves bioavailability and also solubility in an oral composition with increased homogeneity (see Canovas et al., paragraph 0053; paragraph 0117) and Shah et al. teaches that the size of the melatonin influences the rate at which the melatonin was dissolved during manufacture (see Shah et al., paragraph 0088).  Shah et al. teaches that the smaller particle size granules was observed to generate less inter-tablet variability in the dissolution data (see Shah et al., paragraph 0098). It would be obvious to one with ordinary skill in the art to use a smaller particle size of melatonin in the method of Shah et al as it would improve the release, bioavailability and homogenous solubilization of the composition of Shah et al (see Canovas et al, paragraph 0117). One with ordinary skill in the art would be motivated to combine the micronized melatonin of Canovas et al with the method of Shah et al according to the known method of formulating a melatonin dosage form (see Shah et al, paragraph 0063) to yield predictable results with a reasonable expectation of success. One with ordinary skill in the art would be motivated to combine prior art elements according to known methods to yield predictable results. 
Further in regards to claims 1, it would be obvious to one with ordinary skill in the art at the time of the effective filing to use the method of Shah et al and Canovas with the citric acid of Xu et al as homogeneity is a critical factor in the quality of the product (see Xu et al, paragraph 0006) and micronized citric acid creates a homogenous product (see Xu et al, paragraph 0010). Further, Shah et al. teaches that the smaller particle size granules was observed to generate less inter-tablet variability in the dissolution data (see Shah et al., paragraph 0098). One with ordinary skill in the art would be motivated to combine the citric acid of Xu et al with the method of Shah et al and Canovas et al according to the known method of formulating a melatonin dosage form (see Shah et al, paragraph 0063) to yield predictable results of a homogeneous dosage form with less inter-tablet variability with a reasonable expectation of success. One with ordinary skill in the art would be motivated to combine prior art elements according to known methods to yield predictable results.


Response to Arguments
Applicant's arguments filed 11/22/2021 have been fully considered but they are not persuasive in view of the modified grounds of rejection as necessitated by amendment.

In response to applicant's argument that Xu et al. does not tie homogeneity to citric acid particle size, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Further, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, the rejection is made in view of US PGPUB 20170128419 A1 (Shah et al, 2017) in view of ES 2684414 A1 (Canovas et al, 2018) and US PGPUB 20110104285 A1 (Xu et al, 2011), not just Xu et al., thus the arguments cannot attack just one of the references individually.
Xu et al. also teaches that the use of a multi-dimension blender or three-dimensional blender is for forming a homogenous mixture of compounds with markedly different densities (see Xu et al., paragraph 0028). The density of melatonin is 1.175 g/cm3 (see NPL2 (Mannino, G., “Melatonin and Phytomelatonin: Chemistry, Biosynthesis, Metabolism, Distribution and Bioactivity in Plants and Animals—An Overview”, 2021), page 2, paragraph 3) and the density of citric acid is 1.66 g/cm3 (see NPL3 (screenshot of https://pubchem.ncbi.nlm.nih.gov/compound/Citric-acid#section=Density), page 1). These two chemicals have similar densities, thus using the teachings of Xu et al. one of ordinary skill in the art would not use a multidimensional blender. Further, "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). In the instant case, Xu et al. teaches that the particle size has an effect on the homogeneity of the composition (see Xu et al., paragraph 0005). Xu et al. teaches that the composition would be homogeneous when the particles are from 100-900 µm particle size (see Xu et al, paragraphs 0020 and 0026). Applying this range, one with ordinary skill in the art would expect that if citric acid with a particle size of 100 µm would be able to form a homogenous composition with melatonin with a particle size of less than 30 µm as taught in Canovas et al. as if a composition using 100 and 900 µm particles would be homogeneous, it would be expected that a composition with 100 µm and 30 µm would also be homogenous.
As such, it would be obvious to one with ordinary skill in the art at the time of the effective filing to use the method of Shah et al and Canovas with the citric acid of Xu et al as homogeneity is a critical factor in the quality of the product (see Xu et al, paragraph 0006) and micronized citric acid creates a homogenous product (see Xu et al, paragraph 0010). One with ordinary skill in the art would be motivated to combine the citric acid of Xu et al with the method of Shah et al and Canovas et al according to the known method of formulating a melatonin dosage form (see Shah et al, paragraph 0063) to yield predictable results of a homogeneous dosage form with a reasonable expectation of success. One with ordinary skill in the art would be motivated to combine prior art elements according to known methods to yield predictable results.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In the instant case, Shah et al. teaches that the acid molecule is carboxylic acid, such as citric acid (see Shah et al, paragraph 0039). Further, Shah et al teaches the method for making a melatonin medicament composition comprises dry blending melatonin with the powder form of an acidic compound or acidic buffer, HPMC and, optionally, conventional processing aids and fillers (see Shah et al, paragraph 0066). Xu et al. teaches a powder composition that is for oral use (see Xu et al., paragraph 0003) comprising citric acid. There is a reasonable overlap between the art to make it obvious to one with ordinary skill in the art at the time of the effective filing to use the method of Shah et al and Canovas with the citric acid of Xu et al as homogeneity is a critical factor in the quality of the product (see Xu et al, paragraph 0006) and micronized citric acid creates a homogenous product (see Xu et al, paragraph 0010). One with ordinary skill in the art would be motivated to combine the citric acid of Xu et al with the method of Shah et al and Canovas et al according to the known method of formulating a melatonin dosage form (see Shah et al, paragraph 0063) to yield predictable results of a homogeneous dosage form with a reasonable expectation of success. One with ordinary skill in the art would be motivated to combine prior art elements according to known methods to yield predictable results.

In regards to applicant’s argument that Canovas does not teach that the median particle size for melatonin is 20 µm, Canovas teaches the use of a melatonin powder with a particle size of less than 30µm (see Canovas et al, abstract; paragraph 0065; page 021, claim 4).  MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Further, "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983). As such, it would be obvious to one with ordinary skill in the art at the time of the effective filing date to formulate a method of making a melatonin dosage form comprising the formulation of uniform granules using a melatonin powder having a particle size of 30µm, a carboxylic acid, such as citric acid, and a powder of a hydrogel-forming polymer as micronized melatonin improves bioavailability and also solubility in an oral composition with increased homogeneity (see Canovas et al., paragraph 0053; paragraph 0117). It would be obvious to one with ordinary skill in the art to use a smaller particle size of melatonin in the method of Shah et al as it would improve the release, bioavailability and homogenous solubilization of the composition of Shah et al (see Canovas et al, paragraph 0117). One with ordinary skill in the art would be motivated to combine the micronized melatonin of Canovas et al with the method of Shah et al according to the known method of formulating a melatonin dosage form (see Shah et al, paragraph 0063) to yield predictable results with a reasonable expectation of success. One with ordinary skill in the art would be motivated to combine prior art elements according to known methods to yield predictable results.
Conclusion
	No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYAAN A ALAM whose telephone number is (571)270-1213. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A.A./Examiner, Art Unit 1611                                                                                                                                                                                                        
/Melissa L Fisher/Primary Examiner, Art Unit 1611